Title: To Benjamin Franklin from Thomas Pownall, 20 November 1766
From: 
To: 


Dear Sir
Westrop. Novr. 20. 66
I am scarce forgiven by Lady Fawkener for not bringing you down with me to this place. She bids me say that she had flattered her with the hopes of seing you here. I have told her of your promise to come at Xmass and if you don’t keep your word I shall be ruined.
You was so good to say that you would forward the enclosed for me. Pray be so good you will much oblige me. I have not a frank and all our neighbours who belong to the house are out of the Way so that I have not a frank. I am ashamed to putt you to the Expence of a packet but do not know how to avoid it. I am Sir Your Obliged and Obedient Servant
T Pownall
